        Case 2:18-cv-00712-DB-DBP Document 31 Filed 08/01/19 Page 1 of 3




JEFFREY D. GOOCH (7863)
J. ANGUS EDWARDS (4563)
JONES WALDO HOLBROOK & MCDONOUGH, P.C.
170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Tel.: (801) 521-3200
jgooch@joneswaldo.com
aedwards@joneswaldo.com
Attorneys for the Seavers

                        IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

 JAMES SEAVER and DEBORAH
 SEAVER, as parents and heirs of G.S.,
 deceased,
             Plaintiffs,
 v.
 The ESTATE of ALEXANDRE CAZES,                         NOTICE OF WRITTEN
 deceased, a citizen of Canada, formerly               CONSENT TO FILING OF
 doing business as ALPHABAY; THE TOR                SECOND AMENDED COMPLAINT
 PROJECT, INC. aka THE ONION
 ROUTER, a Massachusetts non-profit
 corporation; CHINA POSTAL EXPRESS                     Case No.: 2:18-cv-00712-DB-DBP
 & LOGISTICS COMPANY aka CHINA
 POST aka CHINA COURIER SERVICES                               Judge Dee Benson
 CORPORATION, a Chinese corporate or
 governmental entity; and EMS                           Magistrate Judge Dustin B. Pead
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, a foreign entity; and THE
 UNITED STATES POSTAL SERVICE, an
 agency of the UNITED STATES OF
 AMERICA,
             Defendants.

      In accordance with Rule 15(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs James

and Deborah Seaver, through their undersigned counsel, hereby provide notice of the written

consent of the United States to the Seavers filing a Second Amended Complaint, which makes the
United States the named defendant rather than the United States Postal Service.



1595482.1
        Case 2:18-cv-00712-DB-DBP Document 31 Filed 08/01/19 Page 2 of 3




      Dated: August 1, 2019.

                                         JONES WALDO HOLBROOK & McDONOUGH PC


                                         By: /s/ J. Angus Edwards
                                            Jeffrey D. Gooch
                                            J. Angus Edwards
                                              JONES WALDO HOLBROOK & McDONOUGH PC

                                              Attorneys for the Seavers


Approved as to form:


By: /s/ Jeffrey E. Nelson (with permission)
   Jeffrey E. Nelson
   Assistant United States Attorney

Attorney for the United States




                                                 2
1595482.1
        Case 2:18-cv-00712-DB-DBP Document 31 Filed 08/01/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

      I hereby certify that on August 1, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which provides for electronic service to the counsel listed below.

                        Vincent J. Velardo (velardo@litchfieldcavo.com)
                        Greg Soderberg (soderberg@litchfieldcavo.com)
                        LITCHFIELD CAVO LLP
                        420 E. South Temple, Suite 510
                        Salt Lake City, Utah 84111
                        Attorneys for The Tor Project, Inc.

                                                      By: Annelie Furner (Legal Assistant)




                                                 3
1595482.1
